Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-6-21 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-2, 4, 6, 9-12, 14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,904,420 to Dedoes in view of U.S. Patent No. 4,101,232 to Haapala.
Referring to claims 1 and 11, Dedoes discloses a furniture apparatus with an interlocking assembly and method of assembling the furniture, the method comprising, placing a first end of a pillar beam – at 36,56, into a first locking mount – at 24-30, mounted on a top surface of a base platform – at 14 – see 56 placed into 54 in figures 1-3, and placing a second end of the pillar beam – at 36,56, into a second locking mount – at 28-30, mounted on a bottom surface of a top platform – at 14 – see 56 placed into 54 at the upper platform in figures 1-3, wherein rotating the pillar beam in a predetermined direction causes the first end of the pillar beam to become locked into the first locking mount mounted on the top surface of the base platform while the second end of the pillar beam simultaneously becomes locked into the fen second locking mount mounted on the bottom surface of the top platform – see 56 moved into the horizontal portion of 54 via rotation in figures 1-3 and see the orientation of pillars and locking mounts in figure 2 where the pillar beam can be locked into each locking mount simultaneously, wherein a first edge of the first locking mount is flush against the base platform – see at 14,30 in figures 2-3, and a second edge of the first locking mount has an opening – at 54, to allow a first portion of the pillar beam – at 36,56, to penetrate the first locking mount – at 28-30, without penetrating the base platform – at 14 – see figures 1-3, and wherein a first edge of the second locking mount – at 36,56, is flush against the bottom surface of the top platform – see at 14,30, and a second edge of the second locking mount has an opening – at 54, to allow a second portion of the pillar beam – at 36,56, to penetrate the second locking mount without penetrating the top platform – see at 14 in figures 1-3. Dedoes does not disclose the first edge of the first locking mount is flush against 
Referring to claims 2 and 12, Dedoes as modified by Haapala further discloses placing a first end of a second pillar beam – another of items 36,56, into a third locking mount – at another of 24-30, mounted on the base platform – at 14 – see figures 1-3 of Dedoes, placing a second end of the second pillar beam – at 36,56, into a fourth locking mount – at 24-30, mounted on the top 
Referring to claims 4 and 14, Dedoes as modified by Haapala further discloses the base platform is positioned parallel to the top platform after the base platform is attached to the top platform – see at 14 in figures 1-3 of Dedoes.
Referring to claims 6 and 16, Dedoes as modified by Haapala further discloses the first end of the pillar beam – at 36, contains a protruding portion – at 56, capable of being placed into an opening – at 54, on the first and second locking mount – at 24-30 – see figures 1-3 of Dedoes.
Referring to claims 9 and 19, Dedoes as modified by Haapala further discloses the top platform further includes a third locking mount – at any of 24-30, mounted on a top surface of the top platform – at 14 – see figure 1 of Dedoes.
Referring to claims 10 and 20, Dedoes as modified by Haapala further discloses wherein the second locking mount – at 28, mounted on the bottom surface of the top platform – at 14, is positioned directly below the third locking mount – at 26, mounted on the top surface of the top platform – at 14 – see figures 1-3 of Dedoes.
Claims 3, 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedoes as modified by Haapala as applied to claims 1, 6, 11 or 16 above, and further in view of U.S. Patent No. 4,586,844 to Hammonds et al.
Referring to claims 3 and 13, Dedoes as modified by Haapala further discloses wherein locking the first end of the pillar beam – at 36,56, to the second locking mount mounted – at 24-
Referring to claims 7 and 17, Dedoes as modified by Haapala further discloses wherein, when the protruding portion – at 56, is placed into the opening – at 54, of the first or second locking mount – at 24-30, and the pillar beam – at 36, is rotated, the pillar beam becomes locked to the corresponding base platform or top platform – at 14 – see figures 1-3 of Dedoes. Dedoes as modified by Haapala does not disclose the beam is rotated approximately 90 degrees. Hammonds et al. does disclose  the pillar beam – at 10,14, is rotated approximately 90 degrees – see orientation of items 76-84 in figures 2 and 5 where the pillar is rotated approximately 90 degrees relative to the locking mounts – at 66-76, to attach the locking members – at 76-84 together. Therefore it would have been obvious to one of ordinary skill in the art to take the .
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedoes as modified by Haapala as applied to claims 1 or 11 above, and further in view of U.S. Patent Application Publication No. 2012/0312239 to Wedertz.
Referring to claims 5 and 15, Dedoes as modified by Haapala does not disclose an outer area of the pillar beam is comprised of a textile material for use by a pet. Wedertz does disclose an outer area of the pillar beam is comprised of a textile material for use by a pet – see figures 1-7 and paragraphs [0056] thru [0058]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dedoes as modified by Haapala and add the outer area of the beam being made of a textile material as disclosed by Wedertz, so as to yield the predictable result of protecting the beam while providing a cushion on the exterior of the device.

Response to Arguments

3.	Regarding the prior art rejections of claims 1 and 11, the Dedoes reference US 5904420 in view of the Haapala reference US 4101232 discloses the newly added claim limitations of applicant’s claim amendments dated 1-6-21, in that Dedoes discloses a first edge of the first locking mount is flush against the base platform – see at 14,30 in figures 2-3, and a second edge of the first locking mount has an opening – at 54, to allow a first portion of the pillar beam – at 36,56, to penetrate the first locking mount – at 28-30, without penetrating the base platform – at 
	Regarding the prior art rejections of claims 2-7, 9-10, 12-17 and 19-20, applicant relies upon the same arguments with respect to claims 1 and 11 discussed earlier.
	Further, it is recommended that applicant amend claims 1 and 11 to include the claim limitations detailed in paragraph 3 of the last office action dated 10-27-20 to overcome the current prior art rejections.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643